UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4209


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERNEST WALKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:01-cr-00140-1)


Submitted:   January 28, 2014              Decided:   February 11, 2014


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellant Counsel, Rhett H. Johnson, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin II, United States Attorney, William B. King, II,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ernest     Walker           appeals       from     the    thirty-six-month

sentence imposed upon revocation of his supervised release.                                    He

contends          that     this    sentence          was     plainly    unreasonable.           We

affirm.

                  We will affirm a sentence imposed after revocation of

supervised         release        if    it     is    within    the     prescribed       statutory

range and not plainly unreasonable.                            United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006). *                        First we consider whether

the        sentence         imposed           is     procedurally          or     substantively

unreasonable.             Id. at 438.              In this initial inquiry, we take a

more       deferential       posture          concerning       issues      of    fact    and   the

exercise of discretion than undertaken for the reasonableness

review for Guidelines sentences.                           United States v. Moulden, 478
F.3d 652,    656     (4th        Cir.    2007).         If   we   find      the    sentence

procedurally or substantively unreasonable, we must then decide

whether it is “plainly” so.                    Id. at 657.

                  Here,    the     district          court    correctly         calculated     and

considered the advisory policy statement range, considered the


       *
       Although Walker requests that we reexamine the “plainly
unreasonable” standard in light of decisions from other circuit
courts applying a “reasonableness” standard of review, we
decline to do so.   United States v. Bullard, 645 F.3d 237, 246
(4th Cir. 2011) (one panel of this court cannot overrule the
decision of another panel).



                                                     2
relevant factors, and gave the parties an opportunity to present

argument.      The sentence was procedurally reasonable.                           See United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                         The

court also sufficiently explained its reasons for imposing a

sentence within the policy statement range.                                  See Crudup, 461
F.3d at 440.

              Walker contends that, in determining the sentence, the

district court improperly relied on the need for the sentence

imposed to provide just punishment for the offense.                                     Because

Walker did not object in the district court to the explanation

of his sentence, we review for plain error.                               United States v.

Hargrove,     625 F.3d 170,     183-84         (4th   Cir.    2010);    see    United

States v. Olano, 507 U.S. 725, 732-34 (1993).

              The    district         court’s        consideration        of     the    need   to

impose just punishment was in conjunction with its consideration

of   the   factors         in    18     U.S.C.       §    3583(e)      (2012).         “Although

§ 3583(e)      enumerates           the    factors          a   district       court     should

consider when formulating a revocation sentence, it does not

expressly      prohibit         a     court   from         referencing        other    relevant

factors omitted from the statute.”                         United States v. Webb, 738
F.3d 638,    641    (4th       Cir.     2013).           Because     the    district       court

properly considered the need for punishment in conjunction with

the enumerated factors, we find no plain error by the district

court.      See      id.    at      642   (concluding           that    reference       to   non-

                                                 3
enumerated     factor      does     not        render     revocation       sentence

procedurally   unreasonable       when    considered      in    conjunction      with

enumerated 18 U.S.C. § 3553(a) (2012) factors).

            Accordingly,     we    conclude      that     the   thirty-six-month

revocation    sentence—which       is    not    greater    than    the    statutory

maximum and is within the policy statement range of Chapter 7 of

the Guidelines—is not plainly unreasonable.                We therefore affirm

the revocation judgment.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court      and    argument    would    not    aid    the

decisional process.


                                                                           AFFIRMED




                                          4